Justice WALTERS,
concurring in part and dissenting in part.
I concur with all but part VI of the Court’s decision. As to part VI, I disagree that the summary judgment in favor of the defendants Sonke should be affirmed. I believe that a genuine issue of material fact exists with regard to the discharge by the Sonkes of their duty to exercise reasonable care to protect Robert and to provide him with safe working conditions. This issue should be decided by a jury as fact-finder.
The conclusion that the district court properly granted summary judgment to the Sonkes is based upon two factors. The first is Mr. Sonke’s testimony by deposition that he had instructed Robert
[t]o not dismount until the tractor — you’re sure it’s secure — stopped securely. If there is any question, well, you have a brake to set on it and set the brake on it before you get off the tractor.
The second factor is the court’s observation that the plaintiff failed to produce any evidence to refute Mr. Sonke’s statement. The court’s acceptance of Mr. Sonke’s statement essentially as true because it was not refuted by the plaintiff is tantamount to making a credibility determination, in the process of weighing evidence, an approach that has been found inappropriate in resolving summary judgment proceedings. Dunlap ex rel. Dunlap v. Gamer, 127 Idaho 599, 605, 903 P.2d 1296, 1302 (1994); Sohn v. Foley, 125 *144Idaho 168, 171, 868 P.2d 496, 499 (Ct.App. 1994).
I submit that there was other evidence, leading to a different result, that could be considered in deciding whether the Sonkes discharged their duty to Robert, taking into account the principle that the party opposing a motion for summary judgment is entitled to the benefit of all reasonable inferences that can be drawn from the evidentiary facts — not merely the inference which may appear to be the most reasonable only. G & M Farms v. Funk Irrigation Co., 119 Idaho 514, 808 P.2d 851 (1991). If there are conflicting inferences contained in the record or reasonable minds might reach different conclusions, summary judgment is inappropriate. Bonz v. Sudweeks, 119 Idaho 539, 808 P.2d 876 (1991).
As noted in the recitation of the relevant background facts, a witness, Mr. Cook, testified by deposition that immediately before Robert was killed he observed Robert dismount and remount the tractor several times while the tractor was moving and was on fire. No witness presented any testimony exactly as to how Robert was killed — whether by slipping or stumbling and falling under either the tractor or under the manure spreader or both, or by being crushed between the machinery and the gate through which the tractor and manure spreader traveled.
Nevertheless, several reasonable inferences favorable to the plaintiffs case may be drawn based on Mr. Cook’s testimony. Because Mr. Cook saw Robert get off the tractor twice while the tractor was moving, it may reasonably be inferred that, contrary to Mr. Sonke’s testimony, Mr. Sonke did not inform Robert about dismounting from the tractor without bringing it to a complete halt. Or, if Mr. Sonke had admonished Robert as the quoted portion of his deposition indicates, it is possible that Robert did not hear or comprehend Mr. Sonke’s instructions inasmuch as the portion of the deposition submitted with this appeal does not detail or disclose the circumstances surrounding Mr. Sonke’s alleged instructions to Robert. If Robert did not hear or understand Mr. Sonke’s warnings, it would, of course, be the same as if Mr. Sonke had not admonished Robert at all. Also, in light of the limited record, another view might be that Robert’s activities showed that Mr. Sonke’s instructions were not intended to apply in such unusual circumstances where Robert was faced with a fire on the tractor, or was unable for some reason to stop the tractor by turning the engine off or by utilizing the vehicle’s brakes. Finally, it can be inferred that Robert heard'but chose to disregard Mr. Sonke’s instructions. This latter conclusion rests heavily on accepting Mr. Sonke’s deposition testimony as credible, but it does not accord the plaintiff the benefit of an equally permissible conclusion: that a decedent may be deemed to have exercised due care for his or her own safety and well-being at the time of an accident causing the decedent’s death. See cases cited at Smith v. Angell, 122 Idaho 25, 36 n. 8, 830 P.2d 1163, 1174 n. 8 (1992) (Bistline, J., dissenting).
At the very least, it would seem that Robert’s comprehension of Mr. Sonke’s instructions relating to his own safety should be considered in light of his conduct as described by Mr. Cook. Whether Robert’s activities in getting off and then remounting the tractor several times, as observed by Mr. Cook, is sufficient to cast doubt on Mr. Sonke’s deposition testimony about telling Robert not to dismount from the tractor until it was stopped is a question that should be submitted to the jury for resolution, as a factual dispute based upon reasonable inferences. A jury may decide that Robert’s conduct was consistent with using due care for his own safety, and that Mr. Sonke’s alleged unconditional instructions not to dismount from the tractor without first bringing the tractor to a halt and setting the brake were either not given or were not comprehended by Robert.
In light of these several conflicting but reasonable inferences from which reasonable minds might reach different conclusions, summary judgment on the question of the discharge of the Sonkes’ duty to exercise the required care to protect Robert and to provide him with safe working conditions was improper. Accordingly, the summary judgment entered by the district court as to the Sonkes, as well as to Ford Motor Company, *145should be vacated and the action remanded to the district court for further proceedings.